Citation Nr: 1609956	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  07-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to a nonservice-connected pension.

4.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Cynthia H. Holman, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2010 and December 2012, the Board remanded the case for further development.

The Board notes that additional evidence has been associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, this evidence is essentially duplicative of evidence already associated with the file.  Moreover, the representative asserted in August 2015 that the Veteran wished to waive RO jurisdiction over newly submitted evidence.  As such, the Board will proceed to adjudicate the claims as done below with no prejudice to the Veteran. 

The issues of entitlement to a nonservice-connected pension and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.	

2.  The most probative evidence of record does not show tinnitus to be etiologically related to a disease, injury, or event in service.	
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in August 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board notes that the December 2014 supplemental statement of the case (SSOC) reflects that Social Security Administration (SSA) records exist for the Veteran.  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record, to include the Veteran's own statements, indicating that SSA records relevant to the Veteran's hearing loss or tinnitus claims exist, the Board finds that remanding the Veteran's audiological claims to obtain such records is not necessary.  All records identified by the Veteran as relating to these particular claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA audiological examination in April 2011, at which the appropriate diagnostic tests and studies were conducted.  In September 2012, a medical opinion pertaining to the etiology of the Veteran's hearing loss and tinnitus was provided based upon a review of the claims file and supported by a detailed rationale.  As such, the Board finds the April 2011 diagnostic test results and the September 2012 opinion to be sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As organic diseases of the nervous system, such as hearing loss, are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the Veteran's hearing loss claim.  

With respect to hearing loss disability, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

In this case, the Veteran contends that his service in the United States Army in the Infantry resulted in exposure to episodes of loud noise from firings of M-16 rifles, mortars, recoilless rifles and grenades, which produced acoustic trauma that permanently damaged his bilateral hearing and resulted in current hearing loss and tinnitus disabilities.  In an October 2012 statement, the Veteran specifically contended that, during basic training, he had to pull a plug on a simulated bomb and throw it in the air but the bomb would detonate immediately in his left hand. 

Service treatment records do not reveal any complaints, diagnoses, or treatment for hearing loss or tinnitus.  The Veteran's hearing was tested in September 1973 at the beginning of service.  At that time, audiometric findings in International Standards Organization (ISO) units were as follows:
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
X
10
LEFT
10
5
5
X
10

The Veteran's hearing was again tested in May 1976 at the time of his separation examination.  Audiometric findings (ISO units) were as follows:
HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
X
10
LEFT
20
20
15
X
15

The Veteran's service personnel records (DD Form 214) reveal that the Veteran served in the U.S. Army from September 1973 to September 1976, and had a primary specialty of infantryman.  His decorations include Marksman (M-16), and Sharpshooter (Hand Grenade); and the Armed Forces Expeditionary Medal (Korea) reflecting foreign service in Korea.  He served one year of foreign service. 

In April 2011 the Veteran was afforded a VA Compensation and Pension audiological examination.  The Veteran reported that his military noise exposure included noise from M-16 rifles, mortars, recoilless rifles, grenades, artillery, and diesel engines.  He reported that as a civilian, he worked around machinery but wore hearing protection; and recreational noise exposure was unremarkable.  He reported that he had no remarkable history for ear disease, or head or ear trauma.  He reported that he had tinnitus of unknown onset.  On the authorized audiological evaluation, the auditory thresholds were recorded at 40 decibels or greater at all frequencies.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.

The examiner diagnosed the Veteran with moderate to severe sensorineural hearing loss in both ears.  The examiner commented that the Veteran's service treatment records were reviewed and showed no significant threshold change in hearing in either ear between the September 1973 examination and the September 1976 examination.  The examiner opined that it was less likely than not (meaning a less than 50 percent probability) that the Veteran's hearing loss and tinnitus is related to his military service.

The Board notes that it appears that the April 2011 VA examiner based her opinion on the premise that there was no significant threshold change in hearing in either ear between the time of the September 1973 examination and the September 1976 examination.  However, as review of the audiology findings of these two examinations suggests that there at least some threshold changes for some frequencies for each ear, the Board previously determined that a new medical opinion was needed on this matter. 

As such, in November 2011, a physician provided an Outside Medical Opinion (OMO) on this matter.  However, this same physician subsequently withdrew this opinion in June 2012 due to the "evolving state of medical knowledge about this issue."  Specifically, he noted that in recent research, findings have emerged suggesting there may be a causal relationship such that an earlier loss may predispose one to a later loss.  He noted that the emerging data required that someone familiar with those results should be offering an opinion in this case, and suggested that an opinion should be obtained from an expert actively focusing on this particular area of otology, one who could better reconcile traditional thinking and recent research. 

Subsequently, another medical opinion was rendered by the Chief of Otolaryngology at the VA New Jersey Health Care System in September 2012.  This physician reviewed the claims file and noted that the Veteran's 1973 induction and 1976 separation pure tone audiometric testing reveal normal hearing thresholds bilaterally.  There was no complaint of hearing loss or tinnitus found within his service treatments records or noted at the time of discharge.  Although a significant shift of 15 decibels was noted at 1000 Hertz in the left ear at the time of discharge, 1000 Hertz is not a frequency related to noise-induced hearing loss, particularly when higher frequencies (known to be more vulnerable to noise-induced hearing loss) tested at the same time remained normal.  Audiometric thresholds are not reviewed in terms of "percentage increase" and therefore a "50 percent increase in the threshold levels" is an inaccurate and misleading statement and is not relevant to decibels reference in Hearing Levels (dB HL).  

The physician further noted that, as per the "Institute of Medicine Report-Implications for Audiology", 2005, there is no scientific basis for delayed onset of noise-induced hearing loss.  This report is considered the current state of the science.  Therefore, the loss noted during the 2011 evaluation cannot be causally attributable to military noise exposure more than 30 years earlier.  The physician stated that he concurred with the initial opinion, which is it is less likely than not that hearing loss noted during the 2011 evaluation can be directly linked to military noise exposure when hearing levels at time of separation were within normal limits bilaterally.  Further, the physician found that since tinnitus is most likely secondary to hearing loss, and there is no complaint of tinnitus on record in service treatment records, and it is less likely than not that hearing loss is related to military noise exposure, it is less likely than not that current complaint of tinnitus is related to military noise exposure. 

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Currently, there is no medical evidence of record indicating that the Veteran had hearing loss or tinnitus in service and no medical evidence of record relating a current diagnosis of hearing loss or tinnitus to service.  Moreover, the September 2012 medical opinion specifically did not link the Veteran's current hearing loss or tinnitus to his service.  

The Board notes the Veteran's assertions that his hearing loss and tinnitus are specifically due to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation, as are his assertions of being exposed to noise during service from grenades and various other sources.  However, the Board finds that the causes of his currently diagnosed tinnitus and hearing loss are not capable of lay observation, as the Veteran does not have training in audiological diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current audiological disabilities and his service exists.

By contrast, the medical professional who provided the September 2012 opinion reviewed the Veteran's claims file and offered opinions with supporting explanations as to why, in his medical judgment, the Veteran's hearing loss and tinnitus are not related to service.  As such, the Board places the most significant weight on the September 2012 medical opinion, which finds against service connection.  Thus, the Veteran's claims for service connection for tinnitus and hearing loss must fail on a direct basis.  See Shedden, supra.

Additionally, the Board notes that there is no competent or credible evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.

With regard to the issue of continuity of symptomatology for his hearing loss under 38 C.F.R. § 3.303(b), the Board finds that it is not clear from the Veteran's statements that he is reporting a continuity of symptomatology for his hearing loss since his active duty service.  Moreover, the Veteran's hearing was noted as within normal limits bilaterally on his May 1976 Report of Medical Examination. 

The Board notes that the Veteran's representative has submitted argument suggesting that the June 2012 physician's withdrawal of the November 2011 negative nexus opinion is tantamount to a positive nexus opinion.  However, the Board notes that this physician specifically had the opportunity to provide a positive nexus opinion, as VA requested a clarification of his opinion in December 2011.  In June 2012, the physician instead withdrew his November 2011 opinion altogether and recommended that an opinion be obtained from an expert actively focusing in this particular area of otology.  Therefore, the Board finds that, if this physician had intended to provide a positive nexus opinion, he had the opportunity to do so.  He apparently simply did not feel that he could provide a knowledgeable opinion on the subject matter.  As such, the Board finds no way to construe this withdrawal of the prior opinion as a positive nexus opinion.

The Board also notes the Veteran's argument that his hearing loss is based on acoustic trauma, as opposed to noise-induced hearing loss.  In support of this assertion, the Veteran has submitted generic literature from Wikipedia.  However, this literature discusses acoustic trauma as one type of noise-induced hearing loss, as opposed to being entirely separate from noise-induced hearing loss, as the Veteran and his representative appear to be arguing.  Specifically, this literature indicates that there are 2 basic types of noise-induced hearing loss, that which gradually develops and that which is caused by acoustic trauma.  As the September 2012 physician considered noise-induced hearing loss, both immediate and delayed, the Board finds that all of the Veteran's assertions have been appropriately considered.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Additional development is needed prior to the adjudication of the Veteran's remaining claims on appeal. 

Specifically, the Veteran asserted in his February 2012 substantive appeal that he injured his back jumping up and down, riding in a jeep over rugged terrain, hauling equipment, and playing frequent combat football.  In his January 2010 claim, he asserted that his back disability was due to physical training throughout active duty, to include extensive marches, carrying heavy gear/rucksacks for extended periods, running while wearing military boots in the rain, forging through water up to his neck in full gear while carrying an M60, and training exercises with tanks while having to unload heavy ammunition boxes.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a back disability of any kind.

Post-service medical evidence reflects that the Veteran has L3-L4 degenerative disc disease.  See Carolina Spine & Neurosurgery Center treatment record, August 2009.
In light of the fact that the Veteran has a current back disability, he is competent to report his in-service experiences pertaining to physical training, and a VA opinion has not been obtained regarding a possible link between his current back disability and service, the Board finds that a VA examination is necessary for the proper assessment of the claim.  38 U.S.C.A. § 5103A (West 2002).

Additionally, upon remand, the AOJ should take this opportunity to obtain all recent VA treatment records that have not yet been associated with the claims file. 

The resolution of the claim for service connection impacts the Veteran's claim for a nonservice-connected pension.  The Veteran's nonservice-connected pension claim is therefore inextricably intertwined with the issue being remanded, and must be remanded as well.  See Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).

Moreover, the Board notes that 38 U.S.C.A. § 1521 authorizes the payment of an improved (nonservice-connected) pension to a Veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability, not the result of his willful misconduct.  In this case, as noted above, the December 2014 SSOC indicates that SSA records exist for the Veteran.  Although there is a memo in the file showing a CD with records was received, the actually SSA records are not currently associated with the electronic claims file.  Since these records could potentially contain information pertinent to the Veteran's nonservice-connected pension claim, these records should be obtained.   

Finally, as the Veteran was last afforded a VA general medical examination in September 2006, the Board finds that the Veteran should be scheduled for a new VA general medical examination in order assess the Veteran's current nonservice-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Asheville VA Medical Center (VAMC) (and associated clinics) from November 2014 to the present. 

2. Associate with the claims file all available SSA disability records.  The RO can either locate the CD previously received in April 2014 and scan the contents into VBMS or, if it cannot be located, send another request to SSA for the records.

3. Schedule the Veteran for a VA examination for his back disability claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current back disabilities.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed back disability began in or was caused by his service.  In doing so, the examiner should consider the Veteran's description of his physical activities during service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Schedule the Veteran for a VA general medical examination to ascertain the current severity and manifestations of all of his nonservice-connected disabilities.  If the examiner determines that any specialty examinations are required to evaluate whether the Veteran is permanently and totally disabled, such should be provided.

5. Then, readjudicate the back disability and nonservice-connected pension claims.  In particular, review all the evidence that was submitted since the most recent adjudication of these claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


